           1                                                            HONORABLE MARY JO HESTON
           2                                                                                         Chapter 11
           3
                                                                         HEARING DATE: November 27, 2019
           4                                                                     HEARING TIME: 11:30 a.m.
                                                                                    LOCATION: Telephonic
           5                                                                    RESPONSE DATE: At hearing

           6

           7

           8                            UNITED STATES BANKRUPTCY COURT
                                        WESTERN DISTRICT OF WASHINGTON
           9

          10        In re:                                           Chapter 11
          11        PNW HEALTHCARE HOLDINGS, LLC,                    Case No. 19-43754
          12        Debtor.
          13
                    In re:                                           Chapter 11
          14
                    NORTH AUBURN HEALTH, LLC,                        Case No. 19-14288
          15
                    Debtor.
          16

          17
                    In re:                                           Chapter 11
          18
                    BREMERTON HEALTH, LLC,                           Case No. 19-14285
          19
                    Debtor.
          20

          21        In re:                                           Chapter 11
          22        FOREST RIDGE HEALTH-BREMERTON,                   Case No. 19-14287
                    LLC,
          23
                    Debtor.
          24

          25

          26

          27
                                                                                            Foley & Lardner LLP
          28   MOTION FOR JOINT ADMINISTRATION, Page 1                            555 South Flower St., Suite 3300
                                                                                     Los Angeles, CA 90071-2418
                                                                                             Phone: 213-972-4500
                                                                                               Fax: 213-486-0065
4841-1939-7548.3
           Case    19-43754-MJH    Doc 3     Filed 11/24/19   Ent. 11/24/19 14:43:05     Pg. 1 of 11
           1
                    In re:                                           Chapter 11
           2
                    RIVERSIDE NURSING-CENTRALIA, LLC,                Case No. 19-43766
           3
                    Debtor.
           4

           5        In re:                                           Chapter 11
           6        ALDERCREST HEALTH-EDMONDS, LLC,                  Case No. 19-14284
           7        Debtor.
           8
                    In re:                                           Chapter 11
           9
                    PUGET SOUND HEALTHCARE-OLYMPIA,                  Case No. 19-43765
          10        LLC,
          11        Debtor.
          12
                    In re:                                           Chapter 11
          13
                    CRESTWOOD CONVALESCENT-PORT                      Case No. 19-14286
          14        ANGELES, LLC,
          15        Debtor
          16
                    In re:                                           Chapter 11
          17
                    SEQUIM HEALTH, LLC,                              Case No. 19-14289
          18
                    Debtor.
          19

          20        In re:                                           Chapter 11
          21        FIR LANE HEALTH-SHELTON, LLC,                    Case No. 19-43756
          22        Debtor.
          23
                    In re:                                           Chapter 11
          24
                    CHERRYWOOD PLACE-SPOKANE, LLC,                   Case No. 19-43755
          25
                    Debtor.
          26

          27
                                                                                            Foley & Lardner LLP
          28   MOTION FOR JOINT ADMINISTRATION, Page 2                            555 South Flower St., Suite 3300
                                                                                     Los Angeles, CA 90071-2418
                                                                                             Phone: 213-972-4500
                                                                                               Fax: 213-486-0065
4841-1939-7548.3
           Case    19-43754-MJH    Doc 3     Filed 11/24/19   Ent. 11/24/19 14:43:05     Pg. 2 of 11
           1                                                         Chapter 11
                    In re:
           2                                                         Case No. 19-43758
                    FRANKLIN HILLS HEALTH-SPOKANE,
           3        LLC,
           4        Debtor.
           5
                    In re:                                           Chapter 11
           6
                    GARDENS ON UNIVERSITY-SPOKANE                    Case No. 19-43759
           7        VALLEY, LLC,
           8        Debtor.
           9
                    In re:                                           Chapter 11
          10
                    CARE CENTER EAST HEALTH-                         Case No. 19-43757
          11        PORTLAND, LLC,
          12        Debtor.
          13
                    In re:                                           Chapter 11
          14
                    MEADOW PARK HEALTH-ST HELENS,                    Case No. 19-43760
          15        LLC,
          16        Debtor.
          17
                    In re:                                           Chapter 11
          18
                    IVY COURT-COEUR D’ALENE, LLC,                    Case No. 19-43760
          19
                    Debtor.
          20

          21        In re:                                           Chapter 11
          22        LACROSSE HEALTH-COEUR D’ALENE,                   Case No. 19-43761
                    LLC,
          23
                    Debtor.
          24

          25

          26

          27
                                                                                            Foley & Lardner LLP
          28   MOTION FOR JOINT ADMINISTRATION, Page 3                            555 South Flower St., Suite 3300
                                                                                     Los Angeles, CA 90071-2418
                                                                                             Phone: 213-972-4500
                                                                                               Fax: 213-486-0065
4841-1939-7548.3
           Case    19-43754-MJH    Doc 3     Filed 11/24/19   Ent. 11/24/19 14:43:05     Pg. 3 of 11
           1
                    In re:                                                                  Chapter 11
           2
                    PNW MASTER TENANT I, LLC,                                               Case No. 19-43763
           3
                    Debtor.
           4

           5        In re:                                                                  Chapter 11
           6        PNW MASTER TENANT II, LLC,                                              Case No. 19-43764
           7        Debtor.                                                                 FIRST DAY MOTION FOR ORDER
                                                                                            DIRECTING JOINT
           8                                                                                ADMINISTRATION OF CHAPTER
                                                                                            11 CASES AND RELATED RELIEF
           9

          10

          11

          12                                                    I. INTRODUCTION
          13             The above-captioned debtors and debtors in possession (collectively, the “Debtors” or
          14   “Cornerstone Healthcare”),1 by and through their proposed counsel, Foley & Lardner LLP,
          15   hereby submit this motion (the “Motion”) for entry of an order, substantially in the form attached
          16   hereto as Exhibit A (the “Proposed Order”), pursuant to 11 U.S.C. § 105, and Rules 1005,
          17   1015(b), and 2002(n) of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”),
          18   directing the procedural consolidation and joint administration of the Debtors’ chapter 11 cases,
          19   including combined financial reporting and billing. In support of this Motion, the Debtors
          20   incorporate the statements contained in the Declaration of Will Masterson in Support of First
          21   Day Motions, filed contemporaneously with this Motion, and further respectfully state as
          22   follows:
          23

          24

          25   1The Debtors’ filed their voluntary petitions for relief filed under chapter 11 of title 11 of the United States Code (the “Bankruptcy
               Code”), on the date hereof (the “Petition Date”). A detailed description of the Debtors and their businesses, and the facts and
          26   circumstances supporting this motion and the Debtors’ chapter 11 cases, are set forth in greater detail in the Declaration of Will
               Masterson in Support of First Day Motions (the “First Day Declaration”), filed contemporaneously herewith.
          27
                                                                                                                        Foley & Lardner LLP
          28   MOTION FOR JOINT ADMINISTRATION, Page 4                                                        555 South Flower St., Suite 3300
                                                                                                                 Los Angeles, CA 90071-2418
                                                                                                                         Phone: 213-972-4500
                                                                                                                           Fax: 213-486-0065
4841-1939-7548.3
           Case    19-43754-MJH           Doc 3        Filed 11/24/19            Ent. 11/24/19 14:43:05                Pg. 4 of 11
           1                                 II. JURISDICTION AND VENUE
           2           The United States Bankruptcy Court for the Western District of Washington
           3   (this “Court”) has jurisdiction over these cases, the Debtors, property of the Debtors’ estates and
           4   this matter under 28 U.S.C. §§ 157 and 1334. This is a core proceeding under 28 U.S.C.
           5   § 157(b)(2). The Debtors confirm their consent, pursuant to Bankruptcy Rule 7008, to the entry
           6   of a final order by the Court in connection with this Motion to the extent that it is later
           7   determined that the Court, absent consent of the parties, cannot enter final orders or judgments in
           8   connection herewith consistent with Article III of the United States Constitution.
           9           Venue of these cases and this Motion in this District is proper under 28 U.S.C. §§ 1408
          10   and 1409.
          11           The statutory basis for the relief requested herein is Bankruptcy Rules 1005, 1015(b), and
          12   2002(n), and 11 U.S.C. § 105.
          13

          14                                         III. BACKGROUND
          15           Cornerstone Healthcare operates a community of sixteen (16) skilled nursing facilities
          16   throughout Washington, as well as in Oregon and Idaho. These facilities from 52 to 135
          17   operational-resident beds, with most in the 80 to 120-bed range. In total, the facilities have
          18   capacity to provide skilled-nursing services to approximately 1508 residents. Currently, the
          19   facilities provide care to approximately 1182 residents on a daily basis, and employee more than
          20   1200 people in their local communities.
          21           The overall Cornerstone Healthcare business is sound, generating more than $94 million
          22   in year-to-date through September 2019. Cornerstone Healthcare is also positive on both an
          23   EBITDA and net income level. These cases were filed primarily to address specific issues with
          24   the Debtors’ secured debt and leases. Cornerstone Healthcare expects to confirm a plan of
          25   reorganization and emerge from Chapter 11 in a stronger position, benefiting the patients and
          26   communities served.
          27
                                                                                                  Foley & Lardner LLP
          28   MOTION FOR JOINT ADMINISTRATION, Page 5                                  555 South Flower St., Suite 3300
                                                                                           Los Angeles, CA 90071-2418
                                                                                                   Phone: 213-972-4500
                                                                                                     Fax: 213-486-0065
4841-1939-7548.3
           Case    19-43754-MJH     Doc 3     Filed 11/24/19     Ent. 11/24/19 14:43:05        Pg. 5 of 11
           1           Contemporaneously with the filing of this Motion, Cornerstone Healthcare filed its
           2   Declaration of Will Masterson in Support of First-Day Motions (the “First Day Declaration”),
           3   which is incorporated by reference herein. The First Day Declaration provides a more complete
           4   description of the Cornerstone Healthcare business and the events leading to the Chapter 11
           5   reorganization.
           6

           7                                    IV. RELIEF REQUESTED
           8           The Debtors seek entry of the Proposed Order, (a) directing the joint administration of
           9   these Chapter 11 cases, and (b) granting related relief.
          10           The Debtors request that one file and one docket be maintained for all of the jointly
          11   administered cases under the case of PNW Healthcare Holdings, LLC, Case No. 19-43754 (the
          12   “Lead Case,” and that all pleadings and other filings related to the jointly administered, except
          13   proofs of claim, be filed in the Lead Case.
          14           The Debtors further request authorization for joint handling of all other administrative
          15   matters as appropriate, including joint financial reporting for Monthly Operating Reports and any
          16   other periodic reports, and joint and several liability for fees and expenses of professionals
          17   representing the Debtors’ jointly administered estates. The Debtors request that the Court
          18   authorize professionals to submit fee applications on a combined basis with all time billed to one
          19   matter, without separate allocation between the nineteen Debtor entities.
          20           The Debtors request that a docket entry, substantially similar to the following, be entered
          21   on the docket of each of the Debtors, other than PNW Healthcare Holdings, LLC, to reflect the
          22   joint administration of these chapter 11 cases:
          23
                              An order has been entered in accordance with Rule 1015(b) of the
          24
                              Federal Rules of Bankruptcy Procedure directing joint
          25                  administration for procedural purposes only of the chapter 11 cases
                              of: PNW Healthcare Holdings, LLC, Case No. 19-43754; North
          26                  Auburn Health, LLC dba North Auburn Rehabilitation & Health
                              Center, Case No. 19-14288; Sequim Health, LLC dba Sequim
          27                  Health & Rehabilitation, Case No. 19-14289; Bremerton Health,
                                                                                                 Foley & Lardner LLP
          28   MOTION FOR JOINT ADMINISTRATION, Page 6                                 555 South Flower St., Suite 3300
                                                                                          Los Angeles, CA 90071-2418
                                                                                                  Phone: 213-972-4500
                                                                                                    Fax: 213-486-0065
4841-1939-7548.3
           Case    19-43754-MJH    Doc 3     Filed 11/24/19      Ent. 11/24/19 14:43:05       Pg. 6 of 11
           1                  LLC dba Bremerton Convalescent & Rehabilitation Center, Case
                              No. 19-14285; Crestwood Convalescent-Port Angeles, LLC dba
           2                  Crestwood Health & Rehabilitation Center, Case No. 19-14286; Fir
           3                  Lane Health-Shelton, LLC dba Fir Lane Health & Rehabilitation
                              Center, Case No. 19-43756; Forest Ridge Health-Bremerton, LLC
           4                  dba Forest Ridge Health & Rehabilitation Center, Case No. 19-
                              14287; Meadow Park Health-St Helen, LLC dba Meadow Park
           5                  Health & Specialty Care Center, Case No. 19-43760; Cherrywood
                              Place-Spokane, LLC dba Cherrywood Place, Case No. 19-43755;
           6
                              Riverside Nursing-Centralia, LLC dba Riverside Nursing &
           7                  Rehabilitation Center, Case No. 19-43766; PNW Master Tenant I,
                              LLC, Case No. 19-43763; Franklin Hills Health-Spokane, LLC dba
           8                  Franklin Hills Health & Rehabilitation Center, Case No. 19-43758;
                              Aldercrest Health-Edmonds, LLC dba Aldercrest Health &
           9                  Rehabilitation Center, Case No. 19-14284; PNW Master Tenant II,
                              LLC, Case No. 19-43764; Gardens on University-Spokane Valley,
          10
                              LLC dba The Gardens on University, Case No. 19-43759; Puget
          11                  Sound Healthcare-Olympia, LLC dba Puget Sound Healthcare
                              Center, Case No. 19-43765; Care Center East Health-Portland, LLC
          12                  dba Care Center East Health & Specialty Care Center, Case No. 19-
                              43757; LaCrosse Health-Coeur d’Alene, LLC dba LaCrosse Health
          13                  & Rehabilitation Center, Case No. 19-43761; and Ivy Court-Coeur
                              d’Alene, LLC dba Ivy Court, Case No. 19-43760. All further
          14
                              pleadings and other papers shall be filed in and all further docket
          15                  entries shall be made in the lead case, which is PNW Healthcare
                              Holdings, LLC, Case No. 19-43754. The docket in Case No. 19-
          16                  43754 should be consulted for all matters affecting this case.
          17

          18           The Debtors further request approval of caption for all motions and pleadings, in the

          19   following form, and that this Court order that such caption satisfies the requirements set forth in

          20   section 342(c)(1) of the Bankruptcy Code:

          21

          22

          23

          24

          25

          26

          27
                                                                                                Foley & Lardner LLP
          28   MOTION FOR JOINT ADMINISTRATION, Page 7                                555 South Flower St., Suite 3300
                                                                                         Los Angeles, CA 90071-2418
                                                                                                 Phone: 213-972-4500
                                                                                                   Fax: 213-486-0065
4841-1939-7548.3
           Case    19-43754-MJH    Doc 3     Filed 11/24/19     Ent. 11/24/19 14:43:05       Pg. 7 of 11
           1                                   UNITED STATES BANKRUPTCY COURT
                                               WESTERN DISTRICT OF WASHINGTON
           2
                   In re:                                                        Chapter 11
           3                                                                     Case No. 19-43754
                   PNW HEALTHCARE HOLDINGS, LLC, et al.,1                        (Jointly Administered)
           4

           5                        Debtors.
           6
               1
                 The Debtors in the above-captioned chapter 11 cases, along with the last four digits of each Debtor’s federal tax
           7   identification number, are: PNW Healthcare Holdings, LLC (9801); North Auburn Health, LLC dba North Auburn
               Rehabilitation & Health Center (3159); Sequim Health, LLC dba Sequim Health & Rehabilitation (7737); Bremerton
           8   Health, LLC dba Bremerton Convalescent & Rehabilitation Center (3188); Crestwood Convalescent-Port Angeles,
               LLC dba Crestwood Health & Rehabilitation Center (6565); Fir Lane Health-Shelton, LLC dba Fir Lane Health &
           9   Rehabilitation Center (7798); Forest Ridge Health-Bremerton, LLC dba Forest Ridge Health & Rehabilitation Center
               (4019); Meadow Park Health-St Helen, LLC dba Meadow Park Health & Specialty Care Center (9109); Cherrywood
          10   Place-Spokane, LLC dba Cherrywood Place (7776); Riverside Nursing-Centralia, LLC dba Riverside Nursing &
               Rehabilitation Center (3792); PNW Master Tenant I, LLC (9824); Franklin Hills Health-Spokane, LLC dba Franklin
          11   Hills Health & Rehabilitation Center (1763); Aldercrest Health-Edmonds, LLC dba Aldercrest Health &
               Rehabilitation Center (3827); PNW Master Tenant II, LLC (5319); Gardens on University-Spokane Valley, LLC dba
          12   The Gardens on University (1917); Puget Sound Healthcare-Olympia, LLC dba Puget Sound Healthcare Center
               (4419); Care Center East Health-Portland, LLC dba Care Center East Health & Specialty Care Center (8950);
          13   LaCrosse Health-Coeur d’Alene, LLC dba LaCrosse Health & Rehabilitation Center (8594); Ivy Court-Coeur
               d’Alene, LLC dba Ivy Court (3197).
          14

          15
                            The relief requested herein is limited to joint administration. Nothing contained in this
          16
               Motion is intended to compel substantive consolidation of the Debtors’ estates. The requested
          17
               relief will thus not prejudice any entity’s substantive rights and will result in no conflicts. If
          18
               substantive consolidation of the estates is later warranted, the Debtors will move the Court
          19
               separately for such relief.
          20

          21
                                                       V. BASIS FOR RELIEF
          22
                            Bankruptcy Rule 1015(b) provides, in pertinent part, that “[i]f . . . two or more petitions
          23
               are pending in the same court by or against . . . (2) a partnership and one or more of its general
          24
               partners, or (3) two or more general partners, or (4) a debtor and an affiliate, the court may order
          25
               a joint administration of the estates.” Fed. R. Bankr. P. 1015. The Debtor entities that
          26
               commenced chapter 11 cases are “affiliates” as that term is defined in section 101(2) of the
          27
                                                                                                           Foley & Lardner LLP
          28   MOTION FOR JOINT ADMINISTRATION, Page 8                                           555 South Flower St., Suite 3300
                                                                                                    Los Angeles, CA 90071-2418
                                                                                                            Phone: 213-972-4500
                                                                                                              Fax: 213-486-0065
4841-1939-7548.3
           Case    19-43754-MJH          Doc 3    Filed 11/24/19       Ent. 11/24/19 14:43:05           Pg. 8 of 11
           1   Bankruptcy Code. Accordingly, the Bankruptcy Code and Bankruptcy Rules authorize the Court
           2   to grant the relief requested herein.
           3           Joint administration is an administrative and procedural device. See, e.g., Reider v. FDIC
           4   (In re Reider), 31 F.3d 1102, 1109 (11th Cir. 1994). It is distinct from substantive consolidation,
           5   and does not involve the substantive rights of creditors of the estates. See id.; Fed. R. Bankr. P.
           6   1015, Advisory Committee Note (1983). As set forth in Collier on Bankruptcy, an order
           7   authorizing joint administration contemplates the following relief:
           8                  (1) combining the estates by using a single docket for
                              administrative matters, including a listing of claims filed, and the
           9                  filing, lodging and docketing of pleadings and orders;
                              (2) the combining of notices to creditors and parties in interest;
          10                  (3) the scheduling of hearings;
                              (4) joint financial reporting by the debtors;
          11                  (5) the joint and several liability of the estates of administrative
                              expenses; and
          12                  (6) the joint handling of other administrative matters.
          13   See Collier on Bankruptcy, Forms 8.92-1, 8.92-4, and 8.92-5, reprinted in Collier on Bankruptcy
          14   (15th ed., rev. 2001); Fed. R. Bankr. P. 1015, Advisory Committee Note (1983).
          15           Several bases warrant the Court's exercise of its authority under section 105(a) of the
          16   Bankruptcy Code to order joint administration of the Debtors’ cases. Debtors' cases present the
          17   classic situation for joint administration. Joint administration of these chapter 11 cases will
          18   provide significant administrative convenience without harming the substantive rights of any
          19   party in interest. The vast majority of the motions, hearings, and orders in these chapter 11 cases
          20   will affect every Debtor entity. The entry of an order directing joint administration of these
          21   chapter 11 cases will reduce fees and costs by avoiding duplicative filings and objections. Joint
          22   administration also will allow the Office of the United States Trustee for the Western District of
          23   Washington (the “U.S. Trustee”) and all parties in interest to monitor these chapter 11 cases with
          24   greater ease and efficiency.
          25           Joint administration will expedite the administration of the Debtors’ cases and reduce
          26   administrative expense without prejudicing creditors’ substantive rights. The Debtors are
          27   affiliated companies and have many common creditors. Absent joint administration, parties will
                                                                                                 Foley & Lardner LLP
          28   MOTION FOR JOINT ADMINISTRATION, Page 9                                 555 South Flower St., Suite 3300
                                                                                          Los Angeles, CA 90071-2418
                                                                                                  Phone: 213-972-4500
                                                                                                    Fax: 213-486-0065
4841-1939-7548.3
           Case    19-43754-MJH     Doc 3     Filed 11/24/19     Ent. 11/24/19 14:43:05       Pg. 9 of 11
            1      be required to file sets of papers that will often be identical, apart from the captions, and
            2      creditors will receive multiple copies of such papers, leading to inevitable creditor confusion.
            3      Joint administration will allow creditors to receive notice of all matters relating to Round Table,
            4      thereby ensuring that creditors are informed of matters potentially affecting their claims, without
            5      the burden of unnecessary and expensive duplication.
            6              Moreover, joint administration will not adversely affect the Debtors’ respective
            7      constituencies because this motion seeks only administrative, not substantive, consolidation of
            8      the Debtors’ estates. Creditors may file a claim against a particular creditors. Parties in interest
            9      will not be harmed by the relief requested, but instead will benefit from the cost reductions
           10      associated with the joint administration of these chapter 11 cases. Accordingly, the Debtors
           11      submit that the joint administration of these chapter 11 cases is in the best interests of their
           12      estates, their creditors, and all other parties in interest.
           13              In addition, Cornerstone Healthcare has always prepared combined financial reports, and
           14      combined its accounting services. To require separate financial reporting through the Chapter 11
           15      process would be unduly burdensome and would create unnecessary administrative costs.
           16      Allowing combined reporting in no way prejudices the rights of creditors because Cornerstone
           17      Healthcare's books and records are maintained in such a way that separate financial reports can
           18      be prepared where needed.
           19              Finally, Cornerstone Healthcare proposes that Debtors' estates be jointly liable for
           20      professional fees and costs such that all fees and expenses be charged to the main case and only
           21      one joint fee application need to be filed by any professional. Because most matters affect the
           22      Debtors jointly, it would be extremely difficult and create a nearly impossible administrative
           23      burden to attempt to allocate fees and expenses between the nineteen individual Debtors.
           24              Based on the foregoing, the Debtors submit that the relief requested is necessary and
           25      appropriate, and in the best interests of the Debtors, their estates, creditors and other parties in
           26      interest and, therefore, should be granted.
           27
                                                                                                       Foley & Lardner LLP
           28      MOTION FOR JOINT ADMINISTRATION, Page 10                                  555 South Flower St., Suite 3300
                                                                                                Los Angeles, CA 90071-2418
                                                                                                        Phone: 213-972-4500
                                                                                                          Fax: 213-486-0065
4841-1939-7548.3
          Case     19-43754-MJH         Doc 3     Filed 11/24/19       Ent. 11/24/19 14:43:05      Pg. 10 of 11
            1                                       VI. NO PRIOR REQUEST
            2             No prior motion for the relief requested herein has been made to this or any other court.
            3

            4                                           VII. CONCLUSION
            5             WHEREFORE, the Debtors respectfully request that the Court enter the Proposed Order
            6      directing the joint administration of this case under Lease Case In re PNW Healthcare Holdings,
            7      LLC, Case No. 19-43754.
            8
                   DATE: November 24, 2019                           FOLEY & LARDNER LLP
            9
                                                                     BY: /s/ Ashley M. McDow
           10                                                           Ashley M. McDow, WSBA #38900
           11                                                          Proposed Counsel for Debtors and Debtors In
                                                                       Possession
           12

           13

           14

           15

           16

           17

           18

           19

           20

           21

           22

           23

           24

           25

           26

           27
                                                                                                   Foley & Lardner LLP
           28      MOTION FOR JOINT ADMINISTRATION, Page 11                              555 South Flower St., Suite 3300
                                                                                            Los Angeles, CA 90071-2418
                                                                                                    Phone: 213-972-4500
                                                                                                      Fax: 213-486-0065
4841-1939-7548.3
          Case     19-43754-MJH        Doc 3    Filed 11/24/19    Ent. 11/24/19 14:43:05       Pg. 11 of 11
